                                                     THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9    NORTHWEST ENVIRONMENTAL                             CASE NO. C16-1866-JCC
      ADVOCATES,
10                                                        MINUTE ORDER
11                           Plaintiff,
             v.
12
      THE U.S. DEPARTMENT OF COMMERCE, et
13    al.,
14                           Defendants.
15

16          The following Minute Order is made by direction of the Court, the Honorable John C.
17   Coughenour, United States District Judge:
18          This matter comes before the Court on the parties’ stipulated motion to lift the stay and
19   set a new case management schedule (Dkt. No. 145). The motion is GRANTED. The case
20   management schedule is EXTENDED to the following dates:
21                                                                       Due Date
22             Expert Disclosure Rebuttals                            March 19, 2019
23
                     Discovery Cutoff                                  April 26, 2019
24
                   Dispositive Motions                                 June 21, 2019
25
                  Proposed Pretrial Order                           November 27, 2019
26
                       Trial Briefs                                  December 4, 2019

     MINUTE ORDER
     C16-1866-JCC
     PAGE - 1
 1          The stay in this case is LIFTED. The trial date is EXTENDED to December 9, 2019 at

 2   9:30 a.m.

 3          DATED this 5th day of February 2019.

 4                                                      William M. McCool
                                                        Clerk of Court
 5
                                                        s/Tomas Hernandez
 6
                                                        Deputy Clerk
 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     C16-1866-JCC
     PAGE - 2
